Citation Nr: 0419188	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-33 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left 4th toe 
deviation.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972, and from January 1975 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
RO.  The veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in February 
2004.  

Given the grant of the application to reopen a claim of 
service connection for right knee disability, as set forth 
below, the Board will address the underlying question of 
service connection for right knee disability in the remand 
that follows the decision below.  

The Board also notes that, in February 2003, the veteran's 
representative raised the issue of entitlement to an 
increased rating for tinnitus.  This issue is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A medial deviation of the left 4th toe likely began as a 
result of injury during the veteran's period of military 
service.

2.  In October 1996, the Board denied a claim of service 
connection for a right knee disability.  A claim to reopen 
was filed in April 2002.

3.  The evidence received since the October 1996 Board 
decision relates to a fact unestablished by the previously 
available record that is necessary to substantiate the claim 
of service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  Medial deviation of the left 4th toe is the result of 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for right knee 
disability has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2003).

Every appellant is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).

Based on a review of the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for left 4th toe deviation is warranted.

The veteran's service medical records show that his February 
1968 pre-enlistment examination report indicates that his 
feet were normal.  Additionally, no specific toe abnormality 
was noted.  A September 1989 examination report shows that 
clinical evaluation of his feet was normal.  An October 1990 
retirement examination report shows that clinical evaluation 
of the feet was normal.  No specific toe abnormality was 
noted.  

About four months after discharge from service, at an 
October 1991 VA examination, the veteran complained of 
various symptoms that developed during service.  Examination 
of the feet revealed a callosity under the 
metatarsophalangeal joint of the left 3rd toe, with 
overlapping of the 3rd toe onto the 4th toe of the left foot.  
When examined by VA in February 1999, it was noted that the 
veteran's 4th toe turned in and undercut his 3rd toe.  More 
recently, when examined by VA in August 2002, physical 
examination of the left foot revealed that the veteran had an 
obvious overlapping of the 4th toe.  The 4th toe was deviated 
medially at the DIP joint and was located on the plantar 
surface of the 3rd toe.  The assessment was overlapped left 
4th toe.  

At the February 2004 videoconference hearing before the 
undersigned VLJ, the veteran testified that, sometime during 
his 20 years of active military service, he had injured his 
left 4th toe.  

The Board first takes into consideration that, under 
38 U.S.C.A. § 1111, the veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of the examination for entry into 
service.  This presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  38 C.F.R. 
§ 3.304(b).  In the veteran's case, his February 1968 pre-
enlistment examination report does not indicate that he had 
an overlapped left 4th toe.  Clinical evaluation of the feet 
was normal.  The remaining service medical records also do 
not show that the veteran had had an overlapped left 4th toe 
medical condition that existed prior to service.  Based on 
this evidence, the Board finds that the veteran is entitled 
to the presumption of soundness when he entered active duty.  

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, a grant of service connection 
for left 4th toe deviation is warranted.  Simply put, the 
Board finds that service medical records indicate that the 
veteran entered service, he did not have left 4th toe 
disability, but within four months of discharge from service, 
he did have such condition.  Post-service continuity of 
symptomatology is evidenced by the fact that the veteran was 
observed approximately four months after discharge from 
service with an overlapped left 4th toe and there is no post-
service medical or lay evidence to indicate that he sustained 
any foot injury after discharge from service but prior to the 
October 1991 VA examination.  

Considering that the veteran was found to have an overlapped 
left 4th toe just four months after discharge from service in 
October 1991, the Board finds that this is sufficient 
evidence to show evidence of current disability and a 
relationship of such disability to service.  See Hampton v. 
Gober, 10 Vet. App. 481, 482 (1997).  The evidence of record 
establishes a continuity of symptomatology after service as 
required by 38 C.F.R. § 3.303(b), and, accordingly, the Board 
finds that the veteran's left 4th toe disability is as likely 
as not attributable to his military service.  Furthermore, 
there is no lay or medical evidence in the claims file to 
refute the veteran's account of what happened during service, 
or significantly, his own recitation of continued symptoms 
since service, as reflected in his claims file and most 
recently at his Board hearing in February 2004.

Given the veteran's credible Board testimony, lay statements 
submitted in support of his claim, and medical evidence 
reflecting the disability shortly after discharge from 
service, the Board consequently finds that the evidence 
regarding a link between current disability and military 
service is in relative equipoise.  As noted above, with 
resolution of doubt in the veteran's favor, it may be 
concluded that the veteran's left 4th toe disability is 
attributable to active military service, and that service 
connection for such disability is warranted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

II.  New and Material Evidence

The veteran maintains that he is entitled to service 
connection for a right knee disability.  According to the 
veteran, he believes that his right knee disability had its 
onset during active military service.

As noted above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  

Where service connection for a disability has been denied in 
a final Board or rating decision, a subsequent claim of 
service connection for that disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108.  The Board must address the question of 
whether new and material evidence has been received in the 
first instance because it determines the Board's jurisdiction 
to reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the consideration of whether evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended and such amendment is applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  As  the veteran's application to 
reopen was filed in April 2002, only the amended version of 
38 C.F.R. § 3.156(a) is applicable to the instant claim.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran originally attempted to establish service 
connection for right knee disability in July 1991.  The claim 
was denied by the RO in January 1992, and the Board upheld 
the denial on appeal in October 1996.  In this regard, the 
October 1996 Board decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  As the October 1996 
Board decision is deemed to be final, see 38 U.S.C.A. § 7104 
and 38 C.F.R. § 20.1100, the claim may now be reopened only 
if new and material evidence has been submitted since this 
last final disallowance-October 1996.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).

The Board has reviewed the additional evidence associated 
with the claims folder since the October 1996 Board denial, 
and finds that new and material evidence has been received.  
(The specified basis for the denial of service connection in 
October 1996 was that the current right knee disability, 
i.e., patellofemoral syndrome, was not shown to have been 
related to any finding or any event in active service.)

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, a 
February 1999 VA examination report indicating that the 
veteran now has a right knee disability characterized as a 
true osteochondral defect on the medial femoral condyle.  

The Board finds that the February 1999 VA examination report 
constitutes evidence that is new and material as defined by 
38 C.F.R. § 3.156(a) (2003).  In short, this evidence tends 
to support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to a 
current diagnosis.  At the time of the Board's final decision 
in October 1996, it was determined that the veteran's right 
knee disability - patellofemoral syndrome - was not related 
to service.  What is different about the newly received 
evidence is that it now includes an impression of a different 
right knee disability, something that was not shown 
previously by the medical evidence.  Moreover, the February 
1999 VA examiner inferred that the veteran's right knee 
disability was likely due to an injury, suggesting that the 
right knee disability was traumatic in nature, which is 
consistent with the veteran's service medical records and his 
testimony.  In this regard, the new evidence contains 
information to show that the veteran's right knee disability 
may be related to service.  In other words, it tends to prove 
the veteran's case in a manner not demonstrated previously.  

Consequently, the new evidence relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for right knee disability.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence 38 C.F.R. § 3.156(a).  To this extent, the appeal is 
allowed.


ORDER

Service connection for left 4th toe medial deviation is 
granted.

New and material evidence having been received, the 
application to reopen a claim of service connection for right 
knee disability is granted.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claim of service connection 
for right knee disability - in accordance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This law and its implementing 
regulations require that certain notifications be made with 
respect to a claim for VA benefits.  38 C.F.R. § 3.159 
(2003).  

The implementing regulations are applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Recent decisions by the United States Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim of service 
connection for right knee disability, particularly the 
information or evidence required of the veteran and the 
evidence that VA will obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  In this regard, a remand is required to provide 
notice in accordance with the VCAA.  

Moreover, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because, 
despite acquiring a VA examination in February 1999 and 
November 2000, each examination is inadequate as it lacks a 
medical nexus opinion as to the medical probabilities that 
any currently diagnosed right knee disability is related to 
military service.  Therefore, to satisfy VA's duty to assist 
the veteran in developing facts pertinent to the claim of 
service connection, a new examination is necessary to better 
evaluate the veteran's claim of service connection for a 
right knee disability.  Given the absence in the record of a 
medical nexus opinion, the Board finds that a remand is 
required to obtain one.  38 C.F.R. § 19.9 (2003).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law with respect to the claim of 
service connection.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim of service 
connection for right knee disability.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should be specifically informed that he 
should submit any evidence in his 
possession that pertains to the claim on 
appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his right knee that is not already of 
record.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  He 
should be given opportunity to provide 
the records.

3.  The RO should arrange for a VA 
orthopedic examination to determine 
whether the veteran has any right knee 
disability attributable to his period of 
military service.  The claims file, along 
with all additional evidence obtained 
pursuant to the instructions above, must 
be made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed right knee disability.  
The examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed right knee disability 
originated in, or is otherwise 
traceable to, military service.  
(The examiner should note that the 
veteran's service medical records 
which reflect that he reportedly 
injured his right knee while playing 
basketball in January 1977, and that 
range of motion was slightly 
affected and the veteran had trouble 
bending and turning the leg.  The 
examiner should also note the 
veteran's post-service October 1991 
VA diagnosis of suspected 
degenerative arthritis, February 
1999 VA impression of osteochondral 
defect on the medial femoral 
condyle, and November 2000 VA 
assessment of knee pain of unknown 
origin.)  If the examiner provides 
an opinion that is contrary to one 
already of record, the examiner 
should point to specific findings 
and/or medical authority to explain 
why his or her opinion differs from 
the opinion(s) already of record.  

4.  The RO should ensure that the 
examination report requested above 
complies with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  Additionally, if the 
veteran does not appear for the scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2003).  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the statement of the case was issued in 
October 2003.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative should 
be afforded an opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



